DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims


Claims 1-19 are presented for examination. Instant application is CON of U.S. Patent No. 8,793,182 B2.  

Double Patenting



The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR § 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-19 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,793,182 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the reference claims.

Claim Objections







Claim 1 is objected to because of the following recitation: “A computerized method of processing data comprising providing a server supporting a database for receiving, processing and storing data.” Since “data” has already appeared earlier in the claim 1, this recitation should be: “A computerized method of processing data comprising providing a server supporting a database for receiving, processing and storing the data.”

Claim 2 is objected to because of the following recitation: “effecting a assigned property through said method.” This recitation should be: “effecting an assigned property through said method”

Claims 4-19 are objected to because of the following recitation: “The computerized method of processing data. Since the word “data” has already appeared earlier in the claims, this recitation should be: “The computerized method of processing the data.”



Claim 7 is objected to because of the following recitation: “providing data from a plurality of said external sources.” Since “data” and “plurality of external sources” have already appeared earlier, this recitation should be: “providing the data from the plurality of external sources.”

Claim 12 is objected to because of the following recitation: “effecting said rules revision by input from at least one of a said user and said data steward.” Since “a user” has already appeared earlier, this recitation should be: “effecting said rules revision by input from at least one of said user and said data steward.”

Claim Rejections - 35 USC § 112












The following is a quotation of the second paragraph of 35 U.S.C. § 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claims 3-16 and 18-19 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 3 recites the limitation “said external source data.” There is an insufficient antecedent basis for this limitation. Claims 4-16 are rejected based on their dependency.


Claim 5 recites the limitation “said user.” There is an insufficient antecedent basis for this limitation. Claims 6-16 are rejected based on their dependency.

Claim 8 recites the limitation “the group consisting of html, xml and pdf files.” There is an insufficient antecedent basis for this limitation.

Claim 18 recites the limitations “said user” and “said user interface.” There is an insufficient antecedent basis for these limitations. 

Claim 19 recites the limitation “said server data.” There is an insufficient antecedent basis for this limitation.  

Claim Rejections - 35 USC § 101














35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-19 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  
















The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-19 is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-19 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-19, however, recite an abstract idea of “processing data.” The creation of processing data, as recited in the independent claim 1 belongs to certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people) that are found by the courts to be abstract ideas. The limitations in independent claim 1, which set forth or describe the recited abstract idea, are the following steps: “providing rules relating to assignment of properties” and “permitting user access to said processed and stored data resident in said server after application of said rules to said data.”
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1 recites additional limitation: “a server supporting a database for receiving, processing and storing data”. These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Still further, the following limitation of independent claim 1 recites insignificant extra solution activity (for example, data gathering): “introducing into said server the data from a plurality of external sources” (claim 1). These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claim 1 here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claim 1 is non-statutory under 35 USC § 101 in view of step 2A of the test. 	



















Step 2B of the Test: The additional elements of independent claim 1 (see above under Step 2A – Prong 1) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0007] In a preferred method of the present invention, a server which supports a database is structured to receive, process and store investment data. For simplicity of disclosure herein, the term "server" will be employed to refer to and include a database and/or rules engine supported by the server regardless of whether the database or rules engine is physically a portion of the server or is operatively associated therewith through suitable interaction.

This is a description of general-purpose computer. Further, the elements of transmitting, receiving, storing, and retrieving information to and from a user device, amount to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of transmitting, receiving, storing, and retrieving information to and from a user device, were considered insignificant extra-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claim 1 receive or transmit data over a network in a merely generic manner. Further, similarly to Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, the additional elements of independent claim retrieves information in memory. The courts have recognized retrieving, receiving, storing, and sending data, functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claim 1 are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claim 1 is non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-19 depend on independent claim 1. The elements in dependent claims 2-19 which set forth or describe the abstract idea, are: “effecting a assigned property through said method” (claim 2 – further narrowing the abstract idea), “providing nonuser a second data in said external source data” (claim 3 – further narrowing the abstract idea), “providing said data from external sources to said server by data interface objects” (claim 4 – insignificant extra solution activity), “providing said data to said user through a user interface” (claim 5 – insignificant extra solution activity), “providing said processed data to said user in predetermined report form” (claim 6 – insignificant extra solution activity), “providing data from a plurality of said external sources to said data interface objects substantially simultaneously” (claim 7 – insignificant extra solution activity), “providing said data to said user in a form selected from the group consisting of html, xml and pdf files” (claim 8 – insignificant extra solution activity), “employing a rules 9engine for applying said rules to said data” (claim 9 – further narrowing the abstract idea), “said data containing rules data which is processed by said rules engine” (claim 10 – further narrowing the abstract idea), “periodically revising said rules” (claim 11 – further narrowing the abstract idea), “effecting said rules revision by input from at least one of a said user and said data steward” (claim 12 – further narrowing the abstract idea), “a data steward periodically revising said data” (claim 13 – further narrowing the abstract idea), “a data steward periodically revising said rules” (claim 14 – further narrowing the abstract idea), “effecting said revising in said database” (claim 15 – further narrowing the abstract idea), “effecting said revising in said database” (claim 16 – further narrowing the abstract idea), “storing said rules in said database” (claim 17 – insignificant extra solution activity), “said users accessing said user interface through the internet” (claim 18 – further narrowing the abstract idea), and “storing in said server data regarding data features” (claim 19 – insignificant extra solution activity).
Conclusion of Dependent Claims Analysis: Dependent claims 2-19 do not correct the deficiencies of independent claim 1 and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 2-21 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Claim Rejections - 35 USC § 102











The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(b) A person shall be entitled to a patent unless the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 1-7, 9-10, and 17-19,  are rejected under 35 U.S.C. § 102(b) as being anticipated by Cwenar (5,893,079).


As to claim 1, Cwenar shows providing a server supporting a database for receiving, processing and storing data (Cwenar: col. 2, lines 11-19); providing rules relating to assignment of properties (Cwenar: col. 2, lines 47-49; and col. 5, lines 13-21); introducing into said server the data from a plurality of external sources (Cwenar: col. 2, lines 11-19); and permitting user access to said processed and stored data resident in said server after application of said rules to said data (Cwenar: col. 2, lines 20-27).  

As to claim 2, Cwenar shows all the elements of claim 1. Cwenar  also shows effecting a assigned property through said method (Cwenar: col. 2, lines 66-67; col. 3. Lines 1-2; and col. 5, lines 15-21).  

As to claim 3, Cwenar shows all the elements of claim 2. Cwenar  also shows providing nonuser a second data in said external source data (Cwenar: col. 2, lines 14-15).  

As to claim 4, Cwenar shows all the elements of claim 3. providing said data from external sources to said server by data interface objects (Cwenar: col. 2, lines 23-26).  

As to claim 5, Cwenar shows all the elements of claim 4. providing said data to said user through a user interface (Cwenar: col. 2, lines 27-29).  

As to claim 6, Cwenar shows all the elements of claim 5. Cwenar  also shows providing said processed data to said user in predetermined report form (Cwenar: col. 7, lines 3-6). 

As to claim 7, Cwenar shows all the elements of claim 6. Cwenar  also shows providing data from a plurality of said external sources to said data interface objects substantially simultaneously (Cwenar: col. 2, lines 14-17 and 27-29).  

As to claim 9, Cwenar shows all the elements of claim 7. Cwenar  also shows employing a rules 9engine for applying said rules to said data (Cwenar: col. 2, lines 46-48).
  
As to claim 10, Cwenar shows all the elements of claim 9. Cwenar  also shows said data containing rules data which is processed by said rules engine (Cwenar: col. 2, lines 46-48).  

As to claim 17, Cwenar shows all the elements of claim 1. Cwenar  also shows storing said rules in said database (Cwenar: col. 2, lines 46-48).  

As to claim 18, Cwenar shows all the elements of claim 1. Cwenar  also shows said users accessing said user interface through the internet (Cwenar: col. 6, lines 5-9).  

As to claim 19, Cwenar shows all the elements of claim 1. Cwenar  also shows storing in said server data regarding data features (Cwenar: col. 5, lines 13-21).

Claim Rejections - 35 USC § 103
























The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in § 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claim 8 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Cwenar in view of Harpale (2002/0002512 A1).

As to claim 8, Cwenar shows all the elements of claim 5. Cwenar  does not show providing said data to said user in a form selected from the group consisting of html, xml and pdf files. Harpale shows providing said data to said user in a form selected from the group consisting of html, xml and pdf files (Harpale: page 6, ¶ 102). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Cwenar by providing said data to said user in a form selected from the group consisting of html, xml and pdf files of Harpale in order to provide operational ease of use by non-intrusive integration with existing online software (Harpale: page 2, ¶ 17).
 
Claims 11-16 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Cwenar in view of Childress (2004/0088195 A1).

As to claim 11, Cwenar shows all the elements of claim 10. Cwenar does not show periodically revising said rules. Childress shows periodically revising said rules (Childress: page 25, ¶ 310). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Cwenar by periodically revising said rules of Childress in order to allow a change that is needed to meet special or unique retirement of particular user (Childress: page 1, ¶ 7). 

As to claim 12, Cwenar shows all the elements of claim 11. Cwenar does not show effecting said rules revision by input from at least one of a said user and said data steward. Childress shows effecting said rules revision by input from at least one of a said user and said data steward (Childress: page 25, ¶ 310). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Cwenar by effecting said rules revision by input from at least one of a said user and said data steward of Childress in order to allow a change that is needed to meet special or unique retirement of particular user (Childress: page 1, ¶ 7).   



As to claim 13, Cwenar shows all the elements of claim 9. Cwenar does not show a data steward periodically revising said data. Childress shows a data steward periodically revising said data (Childress: page 25, ¶ 310). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Cwenar by a data steward periodically revising said data of Childress in order to allow a change that is needed to meet special or unique retirement of particular user (Childress: page 1, ¶ 7). 
 
As to claim 14, Cwenar shows all the elements of claim 9. Cwenar does not show a data steward periodically revising said rules. Childress shows a data steward periodically revising said rules (Childress: page 25, ¶ 310). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Cwenar by a data steward periodically revising said rules of Childress in order to allow a change that is needed to meet special or unique retirement of particular user (Childress: page 1, ¶ 7). 
 
As to claim 15, Cwenar shows all the elements of claim 13. Cwenar does not show effecting said revising in said database. Childress shows effecting said revising in said database (Childress: page 25, ¶ 310). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Cwenar by effecting said revising in said database of Childress in order to allow a change that is needed to meet special or unique retirement of particular user (Childress: page 1, ¶ 7). 
 
As to claim 16, Cwenar shows all the elements of claim 14. Cwenar does not show effecting said revising in said database. Childress shows effecting said revising in said database (Childress: page 25, ¶ 310). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Cwenar by effecting said revising in said database of Childress in order to allow a change that is needed to meet special or unique retirement of particular user (Childress: page 1, ¶ 7).  

Conclusion



























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Suri (2003/0055664 A1) discloses: “[0062] The interface . . . presents content provided by a resource (e.g., a file) at a URL (Universal Resource Locator) . . . URL can refer to a location on a remote computer that stores the content as data and presentation instruction. The presentation instructions and data can be in a variety of formats such as HTML  (Hypertext Markup Language), XML  (Extensible Markup Language),PDF (Portable Document Format).”

Wood (2005/0060205 A1) discloses: “[0362] . . . To update a business rule, the user or the administrator of the insurance claim processing system 20 may update the data entries stored in the rules data table.”

G. Adomavicius and A. Tuzhilin, "Using data mining methods to build customer profiles," in Computer, vol. 34, no. 2, pp. 74-82, Feb 2001.




























Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691